Citation Nr: 1425456	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-24 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to non-service-connected death pension for the years since 2007.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to March 1967.  He died in May 1981 and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The RO considered whether the appellant was entitled to death pension from her date of claim to the end of 2007. 

In September 2009, the appellant filed another claim for death pension.  This claim was denied in September 2010.  Thereafter, the appellant did not respond. 

The Board notes the appellant was scheduled for a Board hearing in July 2012, however she did not appear for this hearing.  As the appellant has not offered a statement of good cause as to why she missed the hearing, or asked for another hearing, the Board will proceed as if the hearing request had been withdrawn. 38 C.F.R. § 20.702(d) (2013). 

In September 2012 the Board denied the appellant's claim for non-service-connected death pension benefits for the years of 2006 and 2007.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims, which issued a memorandum decision in October 2013 affirming the Board's denial of entitlement to death pension benefits for the years 2006 and 2007, but remanding the matter of death pension benefits for the years subsequent to 2007.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue of whether the appellant is entitled to death pension benefits for the years 2007 to present is on appeal.  Additional development is warranted before a decision can be made in this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Allow the appellant the opportunity to submit additional evidence regarding annual household income and any expenses that might reduce countable income for pension purposes for the years since 2007.  The appellant should be asked to submit information about income and excludable expenses for all years since 2007.  The agency of original jurisdiction should follow up with the appellant to ascertain eligibility based on income. 

2.  After undertaking any other development deemed appropriate, readjudicate the claim. (Should countable income be such as to qualify the appellant for pension benefits, any additional development deemed necessary to determine her eligibility for death pension should be undertaken as deemed necessary.)  If the benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



